Citation Nr: 1016211	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-19 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches with dizziness and fainting spells.  

2.  Entitlement to service connection for headaches with 
dizziness and fainting spells.  


REPRESENTATION

Appellant represented by:	Carl Price, Agent


WITNESS AT HEARING ON APPEAL

Appellant and her mother



ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1989 to October 
1994.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which confirmed the previous denial of service 
connection for headaches with dizziness and fainting spells.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in March 2010.  A transcript of 
the hearing is of record.  Following the hearing, the Veteran 
submitted additional evidence that has not been considered by 
the RO; however, a remand pursuant to 38 C.F.R. § 20.1304 is 
not necessary because, given the favorable outcome noted 
above, no conceivable prejudice to the Veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384. 393 (1993).

The RO addressed the new and material evidence issue in the 
rating decision on appeal.  Irrespective of the RO's action, 
the Board must decide whether the appellant has submitted new 
and material evidence to reopen the claim of service 
connection for headaches.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In an October 2009 written statement, the Veteran requested 
service connection for tinnitus, hearing loss with dizziness, 
a back condition, sleep problems, hearing loss, chronic 
fatigue syndrome, and post-traumatic stress disorder.  A 
review of the claim file indicates that the RO has not yet 
taken action on these claims.  Claims for entitlement to 
service connection for tinnitus, hearing loss with dizziness, 
a back condition, sleep problems, hearing loss, chronic 
fatigue syndrome, and post-traumatic stress disorder are not 
currently before the Board and are REFERRED to the RO for 
appropriate action.  
This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
headaches with dizziness and fainting spells in December 
1994.  The appellant received timely notice of the 
determination, but did not appeal, and that decision is now 
final.

2.  Evidence received since the December 1994 rating decision 
is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for headaches with dizziness and fainting 
spells.

3.  Resolving all doubt, the competent evidence shows a 
relationship between the current headaches with dizziness and 
fainting spells and service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
December 1994 rating decision, and the claim of entitlement 
to service connection for headaches with dizziness and 
fainting spells is reopened.  38 U.S.C.A. § 5108 (West 2002 
and Supp. 2009); 38 C.F.R. § 3.156 (a) (2009).

2.  The criteria for service connection for headaches with 
dizziness and fainting spells have been met.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veteran's claims to reopen entitlement to service 
connection for headaches with dizziness and fainting spells 
and the underlying service connection claim have been 
considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the Veteran could result from this adjudication.  
See Bernard, 4 Vet. App. at 393.

II.  New and Material Evidence Claim

The RO originally denied entitlement to service connection 
for headaches with dizziness and fainting spells in a 
December 1994 rating decision on the basis that, although 
service treatment records (STRs) show treatment for headaches 
during service, this was shown to be a temporary condition 
which resolved with treatment and no permanent disability was 
shown at the time of separation or following service.  

A January 1995 letter notified the Veteran of the denial of 
service connection for headaches with dizziness and fainting 
spells and of her rights to appeal the decision.  This letter 
is of record, is substantively adequate, and refers to 
attachments, specifically noting an enclosed a VA Form 4107, 
Notice of Procedural and Appellate Rights.  There is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their official 
duties."  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(VA need only mail notice to the last address of record for 
the presumption to attach).  This presumption of regularity 
in the administrative process may be rebutted only by "clear 
evidence to the contrary."  Schoolman v. West, 12 Vet. App. 
307, 310 (1999).  

Even if the Notice of Appellate Rights was inadvertently not 
included with the letter, the letter provides a telephone 
number for the Veteran regarding any questions she might have 
regarding the decision.  Thus, despite the Veteran's 
testimony that she did not receive notice of her appellate 
rights and the proper forms to pursue them, the Board finds 
that she was properly notified of her appellate rights 
following the December 1994 rating decision.  The Veteran did 
not appeal the December 1994 rating decision, so it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 
20.201, 20.302, 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence submitted since the December 1994 rating decision 
includes a March 2008 medical opinion from a private doctor 
noting that the Veteran's headaches began in the military, 
have gotten worse since then, and that it is at least as 
likely as not that the headaches were incurred during 
service; and a March 2010 private medical opinion from a 
different doctor noting that it is the physician's opinion 
that the Veteran's headaches are directly related to service.  

Regarding both of these medical opinions, these submissions 
are new because they are not duplicative of evidence 
considered by the RO at the time of the December 1994 rating 
decision.  

Both of these medical opinions clearly relates to the 
unestablished fact and the reason for the previous denial of 
his service connection claim; that is, whether the Veteran's 
current headaches disability is chronic and related to 
service as required by 38 C.F.R. § 3.303, and is not 
redundant of existing evidence.  Thus, this evidence is 
material.  

Accordingly, reopening the claim of entitlement to service 
connection for headaches with dizziness and fainting spells 
is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  

III.  Service Connection Claim

The Veteran seeks service connection for a headaches 
disability.  The Veteran contends that her headaches began 
during service, and has submitted letters from fellow 
service-members and her family indicting that she complained 
of severe headaches during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a current headaches disability.  A June 2009 
VA treatment record notes that the Veteran was referred to 
the physician for neurologic evaluation.  Following physical 
and neurologic examinations, an impression of chronic 
headaches was given.  A March 2010 private medical opinion 
notes that the Veteran's chronic daily headaches are very 
frequently completely prostrating and prolonged attacks.  

Service treatment records (STRs) dated in July 1991 note that 
the Veteran complained of headaches since she was in 
Southwest Asia.  A provisional diagnosis of rule out DCSS was 
given.  December 1993 private treatment records note that the 
Veteran complained of a sore throat, headaches, nasal 
congestion, cough, and chest pain.  June 1994 STRs note that 
the Veteran complained of a mild sore throat and frontal 
headaches.  The Veteran's August 1994 separation examination 
history notes that the Veteran indicated having had, or then 
having, frequent or severe headaches and dizziness or 
fainting spells which began while she was in Southwest Asia 
and dizzy spells with headaches.  

As the record shows a current headaches disability and 
complaints of headaches during service, the determinative 
issue is whether these are related.  

The March 2008 private medical opinion notes that the 
Veteran's headaches began in the military and have gotten 
worse since then.  The physician noted that it is her opinion 
that it is at least as likely as not that the headaches were 
incurred during service.  The physician noted that she came 
to this conclusion after speaking with the Veteran, reviewing 
what medical records she had from the military, and reviewing 
testimonial letters from others that served with the Veteran.  

The June 2009 VA treatment report notes that the Veteran's 
headaches appear to be of an unclear etiology; possibly 
multifactorial.  

A March 2010 private medical opinion notes that the physician 
has treated the Veteran for chronic headaches since 2004.  A 
review of the VA claim file, STRs, and VA and civilian 
outpatient treatment records was noted.  The physician opined 
that the Veteran's headaches are directly related to her 
military service.  
The March 2008 and March 2010 private medical opinions are 
competent and clearly indicate that the Veteran's headaches 
disability is related to, or had its onset during, service.  
Contrary to the RO's conclusions in the two most recent 
SSOCs, the private medical opinions of record are, in fact, 
consistent with and supported by the Veteran's STRs and the 
opining physicians clearly stated that they reviewed relevant 
records prior to making their opinions.  

There is no medical evidence of record indicating that the 
Veteran's current headaches disability is not related 
service.  The single VA opinion on the issue of etiology is 
contained in treatment record (not a VA examination) is 
"unclear" possibly multifactorial.

There is, quite simply, no evidence against the claim for 
service connection subsequent to the initial denial.

Accordingly, service connection for headaches with dizziness 
and fainting spells is warranted.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for headaches with 
dizziness and fainting spells; to this extent the claim is 
granted.                                                                 

Entitlement to service connection for headaches with 
dizziness and fainting spells is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


